Title: From George Washington to Ensign Benjamin Brown, 18 November 1779
From: Washington, George
To: Brown, Benjamin


        
          Sir
          Head Quarters [West Point] 18th Novemr 1779.
        
        You are to proceed from hence to Morris town by the Way of New Windsor Ringwood and Pompton and should you meet any Waggons with Cloathing on the Road you are to turn them back to Morris Town, and have the Cloathing securely stored. A further Quantity is expected from Philada which you are to stop at Morris town upon its arrival there and have stored likewise. You will take the Receipts or Invoices from the Conductors and

keep them till called upon for them by the Cloathier General or his Assistants. You will remain at Morris town till further orders. I am Sir Yr most obt Servt.
        
          P.S. The Delaware Regt having been ordered to Morris town, you will apply to the Commanding Officer for a Guard. should they not be there you will apply for a guard to any Officer who may be at Morris.
        
      